DETAILED ACTION
Claims 1-15 are pending in the Instant Application.
Claims 1-15 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant Application does not claim priority to another application and has an effective filing date of April 2, 2019. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over NICA et al. (“Nica”), United States Patent Application Publication No. 2015/0149441, in view of Bacon et al. (“Bacon”), United States Patent Application Publication No. 2005/0149587, in further view of Levin, et al. (“Levin”), United States Patent Application Publication No. 2012/0159502.

As per claim 1, Nica discloses a computer-implemented method of managing highly-volatile statistics of a multi-threaded application environment, the statistics being represented by one or more statistics objects ([0038] wherein statistics objects are made from statistics) , but does not disclose the method comprising: prefixing, to each statistics object of the one or more statistics objects, an object header having a version counter with an initial version count of zero; associating each statistics object with a statistics class instance, each statistics class instance being associated with an associative registry that is configured to allocate smallest possible objects of a size equal to or greater than to that of the statistics objects, the registry segmenting the statistics objects according to a size class; constructing each allocated statistics object in the object frame after the object header; and initializing the object header of each allocated statistics object by executing a store/store memory barrier and incrementing the version counter by a count of one to mark the associated allocated statistics object as valid. However, Bacon teaches prefixing, to each object of the one or more objects, an object header ([0036] wherein a header is described); associating each object with a class instance, each class instance being associated with an associative registry that is configured to allocate smallest possible objects of a size equal to or greater than to that of the statistics objects, the registry segmenting the statistics objects according to a size class ([0022] wherein the memory is allocated for the object instance based on the smallest possible object size); 
([0059] wherein the header in the object points to the object after the header i.e. where it was constructed after the object header); and 
initializing the object header of each allocated object by executing a store/store memory barrier ([0006] wherein barriers are used to divide the objects and are initialized when allocated), but does not teach an object header having a version counter with an initial version count of zero; and incrementing the version counter by a count of one to mark the associated allocated statistics object as valid. However, Levin teaches a version counter with an initial version count of zero ([0023]-[0024] wherein the counter is initially set at 0); and incrementing the version counter by a count of one to mark the associated allocated memory as valid ([0023] wherein the version counter is incremented with memory is allocated i.e. valid).
Nica teaches a statistic object, but does not expressly describe the header with a counter allocated to the smallest size. One could incorporate the header for an object as described in Bacon with the statistics object in Nica to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating statistic objects in Nica with the objects having a header and allocated to the smallest size in Bacon in order to keep the fragmentation of data at a minimum. While the combination of Nica and Bacon describe a statistics object with a header, the combination does not expressly describe a version counter associated with the allocated memory. One could incorporate the version counter from Levin, into the statistics object header from the combination of Nica and Bacon to each the claimed invention. It would have been obvious to one of ordinary skill 

As per claim 2, note the rejection of claim 1 where Nica, Bacon and Levin are combined. The combination teaches the method in accordance with claim 1. Nica discloses the statistics object (See claim 1), but does not disclose deallocating an allocated statistics object by incrementing the version counter by a count of one to mark the associated valid allocated object as invalid; and destroying the allocated statistics object marked as invalid.  However, Levin teaches deallocating memory by incrementing the version counter by a count of one to mark the associated valid allocated memory as invalid; and destroying the allocated memory marked as invalid ([0023] wherein the memory can be deallocated and destroyed). 

As per claim 3, note the rejection of claim 1 where Nica, Bacon and Levin are combined. The combination teaches the method in accordance with claim 1. Nica discloses the statistics object (See claim 1), but does not disclose teaches 15Attorney Docket No.: 054874-479F01US Customer Number: 64280 for each statistics object to be allocated to a thread of the multi-threaded application environment, allocating an object frame associated with each allocated object to the thread while maintaining the object header.  Bacon further teaches15Attorney Docket No.: 054874-479F01USCustomer Number: 64280 for each object to be allocated to a thread of the multi-threaded application environment, allocating an object frame associated with each allocated object to the thread while maintaining the object ([0007] wherein each object frame is defined by the pointer to describe the barriers between each objects).

As per claim 4, note the rejection of claim 1 where Nica, Bacon and Levin are combined. The combination teaches the method in accordance with claim 1. Nica further discloses enumerating, by an associative registry, each statistics object for later querying ([0040] wherein the statistics governor determines to maintain objects for later querying).  

As per claim 5, note the rejection of claim 1 where Nica, Bacon and Levin are combined. The combination teaches the method in accordance with claim 1. Nica further discloses wherein the statistics class instance is provided in a hierarchy that is configured to expressed derived statistics ([0076] wherein the SQL plan is a tree (hierarchy) that expresses the statistics query).


As per claim 6, note the rejection of claim 1 where Nica, Bacon and Levin are combined. The combination teaches a system for allocating memory to a thread of a multi-threaded program, the system comprising: a programmable processor ([0012] in Nica); and a machine-readable medium storing instructions that, when executed by the processor, cause the at least one programmable processor to perform operations of the method of claim 1. Therefore the claim is rejected for the same rational and reasoning as claim 1. 


As per claim 8, claim 8 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 9, claim 9 is the system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 10, claim 10 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning.  

As per claim 12, claim 12 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning.  

As per claim 13, claim 13 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning.  

As per claim 14, claim 14 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning.  

As per claim 15, claim 15 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168